Citation Nr: 9929810	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  94-38 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia, 
claimed as a nervous disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD), claimed as a nervous disorder.

3.  Entitlement to service connection for chloracne secondary 
to exposure to Agent Orange.

4.  Entitlement to service connection for porphyria cutanea 
tarda (PCT) secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
May 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1989 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied reopening of the 
appellant's claim of entitlement to service connection for a 
nervous disorder, and from a November 1994 rating decision, 
which denied entitlement to service connection for PCT and 
chloracne.

The appellant's claim to reopen his claim for service 
connection for schizophrenia, claimed as a nervous disorder, 
and his claims of entitlement to service connection for 
chloracne and PCT will be addressed in the REMAND portion of 
this decision.

The appellant's claims of entitlement to service connection 
due to exposure to herbicides for multiple conditions, 
including Berger's disease, liver cirrhosis, epilepsy, 
gastroenteritis, deterioration of teeth, an enlarged 
prostate, nightsweats, yellowing and blackening of toenails, 
and deterioration of eyesight, raised in statements in August 
1992 and October 1996 are referred to the RO for appropriate 
development.  



FINDINGS OF FACT

1.  In an April 1984 rating decision, the RO denied the 
appellant's claim of service connection for PTSD.

2.  Evidence submitted by the appellant since the April 1984 
rating decision is new, relevant, and probative.

3.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim of entitlement to 
service connection for PTSD has been obtained by the agency 
of original jurisdiction.

4.  PTSD was incurred in service.


CONCLUSIONS OF LAW

1.  The April 1983 rating decision is final; evidence 
submitted since that decision is new and material, allowing 
the appellant's claim for service connection for PTSD to be 
reopened and reviewed.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (1999).

2.  The appellant is entitled to service connection for PTSD.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for PTSD.  In an 
April 1984 rating decision, the RO denied entitlement to 
service connection for PTSD.  The appellant was notified of 
the rating decision by letter dated June 25, 1984.  He did 
not file a notice of disagreement concerning that issue 
within one year of that notice.  Therefore, the decision 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (1999).

The law and regulations allow for reopening a claim, even if 
finality has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156(a) (1999); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The evidence to be analyzed as to whether "new and 
material" evidence has been submitted is all of the evidence 
received since the last final disallowance of the claim.  
Evans v. Brown, 9 Vet. App 273 (1996); Glynn v. Brown, 6 Vet. 
App. 523, 528 (1994).

New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If new and material evidence has 
not been submitted, the Board does not need to address the 
merits of the claim.  Sanchez v. Derwinski, 2 Vet. App. 330 
(1992).

As indicated above, the appellant's claim of service 
connection for PTSD was previously denied by the RO in an 
April 1984 rating decision.  At that time, the RO concluded 
that PTSD was not found on the last VA examination.

The additional evidence received since the April 1984 rating 
decision, denying the appellant's claim for service 
connection for PTSD, includes the February 1997 statement by 
a VA psychologist, which stated that she had diagnosed the 
appellant with PTSD in June 1996 and had treated him for that 
disability since July 1996.

This statement is new because it was not previously of 
record.  Although medical records at the time of the April 
1984 rating decision noted a diagnosis of PTSD, the February 
1997 includes a thorough explanation of the basis for the 
diagnosis of PTSD.  The February 1997 statement is, 
therefore, corroborative rather than cumulative of the prior 
diagnoses.  See Paller v. Principi, 3 Vet. App. 535 (1992).  
Because the statement by the psychologist states that the 
appellant's PTSD is due to his combat experience in service 
in the Republic of Vietnam, it bears directly and 
substantially upon on the issue of entitlement to service 
connection for PTSD.  This evidence must be considered along 
with the other evidence of record in order to decide fairly 
the appellant's claim.  Accordingly, the appellant's claim 
for entitlement to service connection for PTSD is reopened.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection may 
also be granted on a secondary basis and for certain 
enumerated disabilities on a presumptive basis, see 38 C.F.R. 
§§ 3.307, 3.309, 3.310 (1998), or alternatively, with respect 
to any disease, if all the evidence establishes that the 
disease was incurred in service, see 38 C.F.R. § 3.303(d) 
(1998).
  It is the responsibility of a person seeking entitlement to 
service connection to present a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  
The provisions of 38 U.S.C.A. § 1154(b) address the question 
of whether a particular disease or injury was incurred or 
aggravated in service, not the questions of whether there is 
a current disability or whether there is a nexus to service, 
both of which require competent medical evidence.  Collette 
v. Brown, 82 F.3d 389 (1996).

The VA psychologist diagnosed the appellant with PTSD in June 
1996.  She has related the appellant's PTSD to the 
appellant's combat experience in Vietnam.  Assuming the 
credibility of this evidence, the claim must be said to be 
plausible, and therefore well grounded.

Accordingly, VA has a duty to assist in the development of 
facts relating to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, medical examinations have been provided 
and medical records have been obtained.  There is no 
indication of additional relevant evidence that would be 
needed to evaluate the claim fairly.  VA has satisfied its 
duty to assist.

The appellant engaged in combat with the enemy as evidenced 
by his statements, as well as service personnel records 
showing that he was awarded the Combat Infantry Badge.  See 
38 C.F.R. § 3.304(d) (1998).  He has stated that he saw 
fellow soldiers die and that he killed enemy soldiers.  His 
testimony is consistent with the circumstances, conditions, 
and hardships of combat service.  As such, the record 
contains satisfactory evidence of service incurrence of 
stressors for PTSD.  38 U.S.C.A. § 1154(b) (1991).

In November 1994 and December 1994 the appellant was treated 
as a VA patient for chronic schizophrenia.

From December 1995 to December 1996, the appellant was 
treated as a VA patient for PTSD, schizophrenia, sleep 
disorder, chronic paranoid schizophrenia
From December 1996 to March 1997, the appellant was treated 
as a VA patient for PTSD; paranoid delusional disorder; and 
psychosis, not otherwise specified.

In a February 1997 statement, a VA psychologist noted that he 
had treated the appellant since June 1996.  She stated that 
the appellant had undergone a thorough psychiatric 
evaluation.  He stated that the appellant saw heavy combat in 
Vietnam and that after discharge he had been diagnosed with 
schizophrenia.

She stated that, using the Clinician-Administered PTSD Scale, 
the appellant was positive for a diagnosis of PTSD.  She 
stated that the appellant had symptoms of PTSD in all three 
domains: intrusive thoughts, nightmares, and occasional 
flashbacks; sleep disturbances, anxiety, hypervigilance, and 
anger problems; and social avoidance and numbing of positive 
emotions.  The appellant reported also auditory and visual 
hallucinations, related in content to his Vietnam 
experiences.  The appellant was diagnosed also with 
psychosis, not otherwise specified [NOS] by history.

The psychologist added that, while the appellant was in 
therapy, she had not seen evidence of delusions, ideas of 
reference, or thought disorder.  She added that the appellant 
had become occasionally suicidally depressed and had had one 
severe flashback/dissociative episode in which he attacked 
his spouse.  She stated that, although the appellant may have 
had psychotic episodes in the past, his current symptom 
picture was consistent with PTSD.

She stated that the appellant was very uncomfortable around 
other people and had difficulty getting along with others due 
to his irritability and fearfulness.  She stated that the 
appellant had little social contact except for his spouse.  
She added that the appellant had few interests and did not 
like to go out of his apartment.

She diagnosed severe, chronic PTSD; dysthymia; psychosis, not 
otherwise specified; and alcohol abuse in remission for 
twenty-five years.

In March 1997 the appellant was treated at a VA hospital for 
PTSD and psychosis, not otherwise specified.  The appellant's 
was prescribed Depakote(tm) for his PTSD and restarted on 
Thorazine(tm) for his psychosis.

In February 1998, the appellant was treated by a VA 
psychiatrist at the PTSD clinic.  Assessment by the PTSD team 
resulted in diagnoses of PTSD and psychosis, not otherwise 
specified.

In March 1998 the appellant was treated at a VA hospital for 
PTSD and depression.

At a December 1998 field investigation, the appellant 
complained of chronic insomnia, a tendency to be explosive, 
frequent dreams about the war, suicidal and homicidal 
ideation, a fear of knives, and flashbacks to Vietnam that 
were triggered by rain.  The appellant stated that he was 
afraid of people because he believed someone was going to 
kill him.

The appellant reported that he watched movies at a neighbor's 
home, conversed with his neighbors, listened to the radio, 
assisted his spouse with some household chores, and 
occasionally drove his car if no one was able to drive him.  
The appellant's neighbor reported that the appellant watched 
movies with him almost daily and converses in a logical and 
coherent fashion.  The neighbor added that he had not seen 
the appellant behave abnormally.  

At a January 1999 VA examination by a board of two 
psychiatrists, the examiners reviewed a recent VA field 
investigation report, the appellant's medical records, and 
the appellant's four-volume claims folder.  The appellant 
complained of persistent auditory and visual hallucinations.  
He stated that he was always paranoid and that, in his 
dreams, he created fantasies about combat scenes, in which he 
was not even there but that he believed were related to his 
experiences in Vietnam.  He complained of periods of 
depression and isolation, intolerance of frustration, and 
persistent thoughts of others wanting to harm him.  He 
described hearing voices of friends, who died in Vietnam, 
asking for help.  He described visual hallucinations of women 
going into his room.

The appellant was disorganized in his description of his 
experiences in Vietnam.  He stated that he was frequently in 
combat.  The appellant's answers were relevant and coherent, 
but their content was not completely logical.  The appellant 
described auditory and visual hallucinations of rather 
fantastic content, most of which were not experiences that he 
actually went through.  He spoke of strong suicidal urges.  
His affect was markedly inappropriate and flat.  His mood was 
tense.  His memory showed some disorganization of events.  
His judgment was poor.  His insight was very poor.

Based on their examination and review of the claims folder, 
the examiners noted that the appellant had filed statements 
that his symptoms began in service.  The examiners stated 
that the medical evidence did not show a psychiatric disorder 
until January 1971, when the appellant was hospitalized and 
diagnosed with chronic schizophrenia, paranoid type.  They 
noted that the appellant was again diagnosed with 
schizophrenia paranoid type in November 1972.  They 
summarized the appellant's other hospitalizations by noting 
that the appellant's symptoms were clearly of a psychotic 
disorder.  They noted that Lourdes Carballo, M.D., diagnosed 
the appellant in October 1987 with schizoaffective disorder 
but that in 1991 Dr. Carballo diagnosed PTSD.  They noted 
also that the appellant had a history of marijuana and 
alcohol abuse.  They noted also that the appellant had been 
diagnosed with epilepsy.

The doctors opined that, although the appellant showed some 
symptoms of PTSD, including his combat experience and his 
nightmares, his symptoms of increased arousal were not 
related to his experiences in Vietnam because the appellant 
had shown clear evidence of psychotic symptoms.  They added 
that he showed no effort to avoid stimuli associated with 
Vietnam but that instead he spoke freely about his 
experience.  They noted that the appellant has required 
continuous treatment with anti-psychotic medication, without 
which he decompensated and developed acute psychotic 
manifestations.  They stated that the diagnosis that 
reflected most clearly the appellant's symptomatology was 
schizophrenic disorder, undifferentiated type with persistent 
paranoid features and some PTSD symptoms.

The record includes medical evidence that the appellant 
incurred PTSD in service.  It also includes medical evidence 
that is not favorable to his claim.  Therefore, the evidence 
must be assessed, including an analysis of the credibility 
and probative value of the evidence, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Moreover, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence in support of the appellant's claim includes the 
opinions of the VA psychologist who stated in February 1997 
that the appellant had PTSD.  Evidence not favorable to his 
claim includes the opinion of two VA psychiatrists, who 
examined the appellant in January 1999.  Although other 
evidence is contained in the claims folder, none of is as 
thorough, and therefore, as significant as the opinions of 
these three physicians.  The evidence is in equipoise.

All of the medical examiners in the case frequently treat 
veterans.  The credentials of examiners are 
indistinguishable.  Although the examiners diagnosing only 
schizophrenia reviewed thoroughly the appellant's voluminous 
claims folder, the main advantage gained thereby is that is 
demonstrates clearly the accuracy of a diagnosis of psychosis 
of which the appellant has a long history, but which is not 
material to whether the appellant has an additional diagnosis 
of PTSD.  Although the two examiners opining that the 
appellant has schizophrenia are greater in number than the 
examiner opining that the appellant has PTSD, the examiner 
opining that the appellant had regularly treated the 
appellant and had conducted psychological testing.  The 
statement by the examiner diagnosing PTSD is at least as 
thorough and rational as the statements of the examiners 
diagnosing schizophrenia.  She notes the same symptoms as the 
other examiners but interprets them differently and 
persuasively.  Further, the examiners at the January 1999 VA 
examination, although finding that the appellant's symptoms 
fell short of a diagnosis of PTSD, acknowledged that the 
appellant had symptoms of PTSD.  Although all examiners agree 
that the appellant is psychotic, for the reasons and bases 
given above, the evidence is in equipoise as to whether the 
appellant has PTSD in addition to schizophrenia.

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

Accordingly, based on this evidence, it is found as fact that 
the appellant does have PTSD, which was incurred in service.  
With application of "the benefit of the doubt" doctrine in 
the appellant's favor, 38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (1999), the appellant is entitled to 
service connection for PTSD.


ORDER

Service connection for PTSD is granted.


REMAND

1.  Schizophrenia

In his September 1990 VA Form I-9, the appellant indicated 
that he wished to appear at a personal hearing at the RO 
before the Board.  

The appellant's request for a hearing before the Board has 
not been complied with.


2.  Chloracne and PCT

Service medical records indicate that, at the appellant's 
February 1969 separation examination, he was evaluated as 
normal.

In January 1975 the appellant was treated at a VA hospital 
for massive burns due to hot water.

At a January 1980 VA examination, the examiner noted a 
bizarre, hyperkeratotic skin pigmentation in the groin.  The 
appellant attributed the condition to an incident in 1975 
when an irate friend poured boiling water on the appellant 
while he was asleep.  The appellant reported also a recurrent 
skin condition since service.  The examiner noted no other 
rash.  The examiner diagnosed massive burn scars and 
recurrent dermatitis for which the cause was not established.

At an August 1989 VA examination, the examiner noted massive 
vitiligo in the groin and suprapubic area.  The examiner 
diagnosed vitiligo.

In a September 1992 statement, Rafael Rivera Perez, M.D., 
diagnosed the appellant with chronic skin disease.  He added 
that during the appellant's military service he was 
contaminated with Agent Orange.  Dr. Rivera stated further 
that the appellant had porphyria illness resulting from 
intoxication with dioxin.  Dr. Rivera added that the 
appellant had chloracne.  

On December 1, 1996, the appellant was treated as a VA 
outpatient for gastrointestinal bleeding.  His skin was warm 
and dry.

On December 2, 1996, the appellant was treated for abdominal 
pain.  The examiner noted that the appellant's skin was 
without acute lesions.

The threshold to well ground a claim is low.  Here, Dr. 
Rivera's September 1992 statement is sufficient to well 
ground the appellant's claims for entitlement to service 
connection for PCT and chloracne.  Although Dr. Rivera's 
statement is unclear, he appears to diagnose the appellant 
with chloracne and PCT and relate these disabilities to the 
appellant's exposure to herbicides while in service.  The 
appellant has not been afforded a VA examination to confirm 
the presence of these disabilities.  See Green v. Derwinski, 
1 Vet. App. 121 (1991) (fulfillment of the statutory duty to 
assist "includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for chloracne 
and PCT.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The appellant should be afforded a VA 
examination to determine whether the 
appellant has chloracne or PCT.  The 
claims folder and a copy of this REMAND 
should be made available to the examiner 
for review before the examination.  The 
examiner should opine whether any of the 
appellant's current disabilities are 
related to service, including exposure to 
herbicides.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

4.  The RO should schedule the appellant 
for a hearing for his claim for service 
connection for schizophrenia, claimed as 
a nervous disorder, before a traveling 
member of the Board sitting at the San 
Juan, Puerto Rico, RO.

Following completion for the requested development, the 
appellant's claim should be returned to the Board for further 
consideration.  No action is required of the appellant until 
he is contacted by the regional office.  The purpose of this 
REMAND is for evidentiary development to ensure full 
compliance with due process requirements.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals








